Opinion issued December 2, 2004


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-04-01154-CV
____________
 
IN RE RAINTREE RESORTS INTERNATIONAL, INC.; RAINTREE RESORTS
MANAGEMENT COMPANY, L.L.C; STARWOOD HOTELS & RESORTS
WORLDWIDE, INC.; CLUB REGINA RESORTS, INC.; AND SLC OPERATING
LIMITED PARTNERSHIP, Relators
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relators have filed a petition for writ of mandamus complaining of Judge Wise’s
refusal to dismiss the case based on forum non conveniens. 
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.